ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Advanced Testing Technologies, Inc.          )       ASBCA No. 60047
                                             )
Under Contract No. FA8126-12-C-0033          )

APPEARANCE FOR THE APPELLANT:                        Brian S. Gocial, Esq.
                                                      Blank Rome LLP
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Jason R. Smith, Esq.
                                                      Trial Attorney

                     ORDER DISMISSING WITH PREJUDICE

     Pursuant to the request of the parties in appellant's "MOTION TO
WITHDRAW APPEAL WITH PREJUDICE," dated 22 July 2016, this case is hereby
DISMISSED WITH PREJUDICE.

       Dated: 25 July 2016


                                                 J. REID PROUTY
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 6004 7, Appeal of
Advanced Testing Technologies, Inc., rendered in conformance with the Board's
Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals